DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/23/2020.  These drawings are acceptable.

Allowable Subject Matter
Regarding Claim 1,  Robbins et al. (US 2016/0077338) discloses a combiner lens (Fig. 2B, 14l), comprising: a first lens (Fig. 2B, 116) including a first lens body (Fig. 2B, 116) and 
Cheng et al. (US 2018/0246333) discloses a flange integrally formed with a first optical element (Fig. 14 as shown below), the first optical element and flange defining a main cavity (Fig. 14 as shown below), the flange having a first joint surface (Fig. 14 as shown below).


    PNG
    media_image1.png
    541
    293
    media_image1.png
    Greyscale

Robbins et al. (US 2016/0077338) further discloses a lightguide (Fig. 2B, 123)  disposed at least partially in the main cavity; and a second lens (Fig. 2B, 118) including a second lens body positioned in stack with the lightguide and the first lens body, the second lens having a second joint surface (Fig. 2B, connected surface between 123 and 118) in opposing relation to the first joint surface, the second lens attached to the first lens by a joint formed between the first joint surface and the second joint surface.
However neither Robbins et al. (US 2016/0077338) nor Cheng et al. (US 2018/0246333) further discloses “a flange integrally formed with the first lens body, the first lens body and flange defining a main cavity”.
Additionally, neither Popovich (US 2012/0218481), Popovich (US 2013/0101253), Popovich (US 2015/0160529), Waldern et al. (US 2017/0052374), Masson (US 2018/0321736), Bell (US 2016/0055822), nor Komatsu et al. (US 2019/0004317) remedy the deficiencies of Robbins and Cheng.
Regarding Claim 19,  Robbins et al. (US 2016/0077338) discloses
a wearable heads-up display, comprising: a support frame (Fig. 1, frame 115) having a frame front (Fig. 1, housing 130r and 130l) and at least one temple (Fig. 1,temples 102r and 102l) coupled to a side of the frame front; and a combiner lens (Fig. 2B, 14l and 14r) mounted to the frame front, the combiner lens (Fig. 2B, 14l and 14r), comprising:
a first lens (Fig. 2B, 116) including a first lens body (Fig. 2B, 116) and 
Cheng et al. (US 2018/0246333) discloses a flange integrally formed with a first optical element (Fig. 14 as shown below), the first optical element and flange defining a main cavity (Fig. 14 as shown below), the flange having a first joint surface (Fig. 14 as shown below).


    PNG
    media_image1.png
    541
    293
    media_image1.png
    Greyscale

Robbins et al. (US 2016/0077338) further discloses a lightguide (Fig. 2B, 123)  disposed at least partially in the main cavity; and a second lens (Fig. 2B, 118) including a second lens body positioned in stack with the lightguide and the first lens body, the second lens having a second joint surface (Fig. 2B, connected surface between 123 and 118) in opposing relation to the first joint surface, the second lens attached to the first lens by a joint formed between the first joint surface and the second joint surface.
However neither Robbins et al. (US 2016/0077338) nor Cheng et al. (US 2018/0246333) further disclose “a flange integrally formed with the first lens body, the first lens body and flange defining a main cavity”.
Additionally, neither Popovich (US 2012/0218481), Popovich (US 2013/0101253), Popovich (US 2015/0160529), Waldern et al. (US 2017/0052374), Masson (US 2018/0321736), Bell (US 2016/0055822), nor Komatsu et al. (US 2019/0004317) remedy the deficiencies of Robbins and Cheng.
Regarding Claim 20,  Robbins et al. (US 2016/0077338) discloses
a method of making a combiner lens (Fig. 2B, 14l and 14r), comprising: 
stacking a lightguide (Fig. 2B, 123) relative to a lens body (Fig. 2B, 116) of a first lens by disposing the lightguide
Cheng et al. (US 2018/0246333) discloses
in a cavity defined by the body of the optical element and a flange of the optical element (Fig. 14 as shown below);
positioning a joint surface of a second optical element in opposing relation to a joint surface of the flange (Fig. 14 as shown below),



    PNG
    media_image2.png
    541
    293
    media_image2.png
    Greyscale

Robbins et al. (US 2016/0077338) further discloses
by stacking the second lens (Fig. 2B, 118) relative to the lightguide and lens body of the first lens (Fig. 2B, 116, 123, and 118); and 
However neither Robbins et al. (US 2016/0077338) nor Cheng et al. (US 2018/0246333) further disclose “cavity defined by the lens body of the first lens and a flange of the first lens; positioning a joint surface of a second lens in opposing relation to a joint surface of the flange; and attaching the second lens to the first lens by forming a joint between the joint surface of the flange and the joint surface of the second lens”.
Additionally, neither Popovich (US 2012/0218481), Popovich (US 2013/0101253), Popovich (US 2015/0160529), Waldern et al. (US 2017/0052374), Masson (US 2018/0321736), Bell (US 2016/0055822), nor Komatsu et al. (US 2019/0004317) remedy the deficiencies of Robbins and Cheng.
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a combiner lens comprising “a flange integrally formed with the first lens body, the first lens body and flange defining a main cavity”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-18 are allowable due to pendency on claim 1.
Specifically regarding the allowability of independent claim 19:  The prior art of record does not disclose or suggest a display comprising “a flange integrally formed with the first lens body, the first lens body and flange defining a main cavity”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of independent claim 20:  The prior art of record does not disclose or suggest a method comprising “cavity defined by the lens body of the first lens and a flange of the first lens; positioning a joint surface of a second lens in opposing relation to a joint surface of the flange; and attaching the second lens to the first lens by forming a joint between the joint surface of the flange and the joint surface of the second lens”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872